DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
Claims 27-49 are pending.
Claims 1-26 are canceled. 
Claims 27-49 are rejected. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 27-49 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 27 is indefinite because it is not clear how administering one of “an ellagitannin composition” or “an enzymatic composition comprising an ellagitannin-enzyme-synthesizing (EES) microbe or an extract thereof” results in the subject  receiving the ellagitannin composition, and the enzymatic composition comprising the EES microbe or an extract thereof. Claim 1 recites administering “(i) an ellagitannin composition”, “(ii) an enzymatic composition. . . or (iii) a combination thereof” (emphasis added). Since the claim permits administering only one of “an ellagitannin composition” or “an enzymatic composition”, it is not clear how the subject receives both the “ellagitannin composition” and the “enzymatic composition”. 
Alternative limitations
The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. MPEP 2111.03. A Markush grouping is a closed group of alternatives, i.e., the selection is made from a group "consisting of" (rather than "comprising" or "including") the alternative members. If a Markush grouping requires a material selected from an open list of alternatives (e.g., selected from the group "comprising" or "consisting essentially of" the recited alternatives), the claim should generally be rejected under 35 U.S.C. 112(b) as indefinite because it is unclear what other alternatives are intended to be encompassed by the claim. MPEP 2173.05(h). 
Claim 41 is indefinite because it is unclear what other alternatives are intended to be encompassed by the claim. Claim 41 recites “the prebiotic is or comprises a fructooligosaccharide, an inulin, an isomaltooligosaccharide, a lactilol, a lactosucrose, a lactulose, a soy oligosaccharide, a transgalactooligosaccharide, a xylooligosaccharide, or a combination thereof” (emphasis added).
This rejection may be overcome by properly amending claim 41 to recite “the prebiotic is selected from a groups consisting of a fructooligosaccharide, an inulin, an isomaltooligosaccharide, a lactilol, a lactosucrose, a lactulose, a soy oligosaccharide, a transgalactooligosaccharide, a xylooligosaccharide, or a combination thereof”. 
Claim 49 is indefinite because it is unclear what other alternatives are intended to be encompassed by the claim. Claim 49 recites “the EES microbe or extract thereof comprises one or more ellagitannin enzymes which comprise a tannin acyl hydrolase enzyme, a gallate decarboxylase enzyme, or a combination thereof” (emphasis added). 
This rejection may be overcome by properly amending claim 49 to recite “the EES microbe or extract thereof comprises one or more ellagitannin enzymes selected from the group consisting of a tannin acyl hydrolase enzyme, a gallate decarboxylase enzyme, or a combination thereof”. 
Claims not specifically discussed are rejected due to their dependence on one or more of the above claims. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 27-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. US 11,122,828 B2. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons. 
Regarding claim 27: ‘828 claims administering a combination a subject (claim 22). ‘828 claims the EES microbe is Lactobacillus plantarum MBT501 (claim 1). ‘828 claims the combination comprises a combination of (i) an ellagitannin composition (claim 1), and (ii) an enzymatic composition comprising an ellagitannin-enzyme-synthesizing (EES) microbe or an extract thereof (claim 1). ‘828 claims administering the combination to a subject (claim 22). Therefore, the subject would receive the ellagitannin composition, and the enzymatic composition comprising the EES microbe or an extract thereof. 
Regarding claim 28: ‘828 claims tannin acyl hydrolase enzyme (claim 2).
Regarding claim 29: ‘828 claims tanB tannase enzyme (claim 3).
Regarding claim 30: ‘828 claims gallate decarboxylase enzyme (claim 4).
Regarding claim 31: ‘828 claims lpdB gallate decarboxylase enzyme (claim 5).
Regarding claim 32: ‘828 claims lpdC gallate decarboxylase enzyme (claim 6).
Regarding claim 33: ‘828 claims an lpdB gallate decarboxylase enzyme and an lpdC gallate decarboxylase enzyme (claim 7).
Regarding claim 34: ‘828 claims a tanB tannase enzyme, an lpdB gallate decarboxylase enzyme, and an lpdC gallate decarboxylase enzyme (claim 8).
Regarding claim 35: ‘828 claims the EES microbe is found in nature (claim 9).
Regarding claim 36: ‘828 claims the EES microbe is viable or alive (claim 10).
Regarding claim 37: ‘828 claims the enzymatic composition includes at least 105 CFU of the EES microbe (claim 21). As such, one having ordinary skill in the art would expect ‘828’s enzymatic composition includes a sufficient amount of the EES microbe to colonize the microbiome of a subject. 
Regarding claim 38: ‘828 claims the EES microbe is lyophilized (claim 11).
Regarding claim 39: ‘828 claims the ellagitannin composition is selected from the group consisting of a plant extract of pomegranate, strawberry, raspberry, cranberry, blackberry, cloudberry, artic blackberry, muscadine grapes, guava, a Myrtaceae family fruit, walnut, pecan, chestnut, cashew, almond, pistachio, hazelnut, brazil nut, macadamia red wine aging in oak barrels, muscadine grapes juice, pomegranate juice, tea, cognac, Indian gooseberry, beefsteak fungus, and combinations thereof (claim 12).
Regarding claim 40: ‘828 claims administering a prebiotic (claim 13).
Regarding claim 41: ‘828 claims the prebiotic is or comprises a fructooligosaccharide, an inulin, an isomaltooligosaccharide, a lactilol, a lactosucrose, a lactulose, a soy oligosaccharide, a transgalactooligosaccharide, a xylooligosaccharide, or a combination thereof (claim 14).
Regarding claim 42: ‘828 claims the ellagitannin composition, the enzymatic composition, or both is formulated for oral administration (claim 15).
Regarding claim 43: ‘828 claims the enzymatic composition, ellagitannin composition, or both are administered as a food, a beverage, a feed composition, or a nutritional supplement (claim 17).
Regarding claim 44: ‘828 claims the enzymatic composition, ellagitannin composition, or both are administered as a liquid, syrup, tablet, troche, gummy, capsule, powder, gel, or film (claim 18).
Regarding claim 45: ‘828 claims the enzymatic composition, ellagitannin composition, or both comprise a pharmaceutically acceptable carrier (claim 19).
Regarding claim 46: ‘828 claims the enzymatic composition, ellagitannin composition, or both are in an enteric-coated formulation (claim 20).
Regarding claim 47: ‘828 claims the enzymatic composition includes at least 105 CFU of the EES microbe (claim 21).
Regarding claim 48: ‘828 claims the formulation for oral administration is a diary product (claim 16).
Regarding claim 49: ‘828 claims the EES microbe or extract thereof (claim 1). ‘828 claims a tannin acyl hydrolase enzyme (claims 2 and 3), a gallate decarboxylase enzyme (claims 4-6), or a combination thereof (claim 8). As such, one having ordinary skill in the art would expect ‘828’s EES microbe or extract thereof to comprise one or more ellagitannin enzymes which comprise a tannin acyl hydrolase enzyme, a gallate decarboxylase enzyme, or a combination thereof. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER A MOORE whose telephone number is (571)270-7372. The examiner can normally be reached M-F, 9 am-4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/W A Moore/Primary Examiner, Art Unit 3619